20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 1 of
                                        14



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

      In re:                                     §
                                                 § Chapter 11
      KrisJenn Ranch, LLC,                       §
                                                 §
      Debtor                                     § Case No. 20-50805
                                                 §


      KrisJenn Ranch, LLC, KrisJenn Ranch,       §
      LLC–Series Uvalde Ranch, and KrisJenn      §
      Ranch, LLC–Series Pipeline ROW, as         §
      successors in interest to Black Duck       §
      Properties, LLC,                           §
                                                 § Adversary No. 20-05027
      Plaintiffs,                                §
                                                 §
      v.                                         §
                                                 §
      DMA Properties, Inc. and Longbranch        §
      Energy, LP,                                §
                                                 §
      Defendants.                                §


      DMA Properties, Inc. and Frank Daniel      §
      Moore,                                     §
                                                 §
      Cross-Plaintiffs/Third-Party Plaintiffs,   §
                                                 §
      v.                                         § Adversary No. 20-05027
                                                 §
      KrisJenn Ranch, LLC, KrisJenn Ranch,       §
      LLC–Series Uvalde Ranch, and KrisJenn      §
      Ranch, LLC–Series Pipeline ROW, Black      §
      Duck Properties, LLC, Larry Wright, and    §
      John Terrill,                              §
                                                 §
      Cross-Defendants/Third-Party Defendants.   §
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 2 of
                                        14



      DMA PROPERTIES, INC.’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
             JUDGMENT ON DMA’S NET-PROFITS INTEREST AGREEMENT
            The DMA Agreement means what it says: DMA is entitled to “20% . . .of the Net

     Profits from Black Duck Properties, LLC or its successors or assigns” received from “the

     operation use, maintenance or sale (including partial sales or conveyances of the pipe and

     related facilities commonly known as the P-21 or Express pipeline”—an entitlement that

     “attach[es] and run[s] with the P-21 or Express pipeline . . . .” Ex. 20 (DMA Agreement).

     That language unambiguously conveys to DMA a 20% net-profits interest in the “P-21”

     pipeline and the associated “Express” right-of-way, a property interest that attaches and

     runs with the land. As a matter of law, DMA owns a 20% net-profits interest in the pipeline

     and right-of-way.

            Discussing the text of the DMA Agreement for less than two pages in its response,

     KrisJenn attempts to fabricate ambiguity so it can improperly introduce parol evidence:

     an out-of-context email and a sham affidavit. And then—again running away from the

     plain language of the DMA Agreement—KrisJenn argues the DMA Agreement is only a

     personal covenant while conceding that DMA is entitled to the net profits that flow “to a

     successor or assign of Black Duck’s ownership interest.” Resp. at 6. Both cannot be true.

            As the DMA agreement provides and as KrisJenn’s admission confirms, DMA’s

     net-profits interest is a real-property interest satisfying the requirements of a covenant

     that runs with land.

                                             ANALYSIS
     I.     The DMA Agreement unambiguously conveyed a net-profits interest in the
            right-of-way.

            A.      DMA offers the only reasonable interpretation of the disputed
                    language.

            The plain language of the parties’ agreement shows that DMA received a net-

     profits interest in the pipeline and right-of-way. Because there is only one reasonable way




                                                 2
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 3 of
                                        14



     to interpret this plain language, it is unambiguous and must be construed by the Court as

     a matter of law.

            In relevant part, the DMA Agreement states that DMA shall be paid 20% of “Net

     Profits” from Black Duck “or its successors and assigns.” See Ex. 20 (DMA Agreement).

     The DMA Agreement defines “Net Profits” as profits generated by Black Duck “or its

     successors or assigns” from the “operation, use, maintenance or sale” of “the pipe and

     related facilities commonly known as the P-21 or Express pipeline.” Id. In turn, and as

     explained in greater detail below, “P-21 or Express pipeline” means all rights-of-way,

     easements, and leases related to the pipeline. Finally, the DMA Agreement specifies that

     the net-profits interest “shall attach and run” with the pipeline and right-of-way. Id.

            Attempting to manufacture ambiguity, KrisJenn argues there is uncertainty as to

     whether the term “successors and assigns” includes subsequent purchasers of the right-

     of-way. Resp. [#66] at 6. But, under Texas law, “if a written contract is so worded that it

     can be given a definite or certain legal meaning, then it is not ambiguous.” Ibe v. Jones,

     836 F.3d 516, 527 (5th Cir. 2016) (quoting Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v.

     CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex. 1995)). And courts applying Texas law are

     required to read contract terms in the context of the contract as a whole. SCA Promotions,

     Inc. v. Yahoo!, Inc., 868 F.3d 378, 382 (5th Cir. 2017) (stating that a court “must examine

     the entire contract to harmonize and give effect to all of its provisions so that none will be

     rendered meaningless” (quotation marks omitted)). Only then can a court determine

     whether an ambiguity exists. See id.

            Here, a plain reading of the DMA Agreement is that “successors and assigns”

     includes all subsequent purchasers and owners of the right-of-way. See Mot. Summ. J.

     [#28] at 11. Most tellingly, the DMA Agreement states that the “obligation to pay the Net

     Profits Share shall attach and run with the P-21 or Express pipeline and [Black Duck] binds

     its successors and assigns to payment of the Net Profits Share.” Ex. 20 (DMA Agreement)

     at 1 (emphasis added). KrisJenn cannot invent an ambiguity by disregarding those express


                                                   3
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 4 of
                                        14



     terms. Reading the whole agreement together, “successors and assigns” clearly

     encompasses all subsequent purchasers and owners of the right-of-way and the pipeline.

            KrisJenn tries to avoid this language through a convoluted interpretation that,

     frankly, makes no sense and ignores the actual text of the agreement. KrisJenn argues that

     “successors and assigns” refers only to a single “successor or assign of Black Duck’s

     ownership interest.” Resp. [#66] at 6. But that interpretation ignores the plain language

     of the agreement, which refers to plural “successors and assigns”—not just one

     “successive company acquiring ownership in Black Duck’s place,” as KrisJenn argues.

     Resp. [#66] at 6. And besides, why would DMA’s interest attach to profits “that flow

     from” a single “successive company acquiring ownership in Black Duck’s place,” but not

     “subsequent purchasers”? The short answer is that it doesn’t. The DMA Agreement

     does not have any limitation—it binds all “successors and assigns.”

            The DMA Agreement conveyed a 20% interest—in all profits generated by the

     right-of-way—that attaches and runs with the right-of-way and binds all “successors and

     assigns.” KrisJenn’s interpretation—that the net-profits interest somehow does not run

     with the land—is unreasonable because the contract expressly states the opposite. See

     DMA Agreement at 1 (“[T]he Net Profits Share shall attach and run . . . .”). See Amoco

     Prod. Co. v. Tex. Meridian Res. Expl. Inc., 180 F.3d 664, 668–69 (5th Cir. 1999) (“A

     contract provision is not ambiguous where only one of two competing interpretations is

     reasonable . . . .” (quotation marks omitted)).

            Because DMA offers the only reasonable interpretation of DMA’s net-profits

     interest, the Court should construe the disputed language as a matter of law and declare

     that DMA has a 20% net profits interest in the right-of-way. See SCA Promotions, 868 F.3d

     at 383 (rejecting an unreasonable alternate interpretation and endorsing the interpretation

     that is consistent with the contract as a whole).




                                                  4
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 5 of
                                        14



            B.      The DMA Agreement defines “P-21 or Express pipeline” by
                    incorporating additional documents by reference.
            As DMA explained in its motion, the term “P-21 or Express pipeline” is a defined

     term that means “certain pipe and related facilities (commonly known as the P-21

     pipeline) . . . and the rights-of-way, easements, contracts, permits and leases.” See Mot.

     Summ. J. at 10. The DMA Agreement incorporates this definition by reference by

     expressly incorporating “the binding ‘EMAIL AGREEMENT’” between Moore and

     Wright. DMA Agreement at 2.

            KrisJenn now argues that the DMA Agreement could not have incorporated any

     terms by reference because it contains a merger clause. See Resp. at 10. But that argument

     misunderstands how merger clauses work: they exclude things that are not part of the

     agreement. By contrast, documents that are incorporated by reference are considered part

     of the agreement for purposes of the merger clause. For the same reason, Texas courts

     routinely conclude that merger clauses have no bearing on whether a contract

     incorporates other documents by reference. See, e.g., Phytel, Inc. v. Smiley, 2013 WL

     1397085, at*3 (Tex. App.—Dallas April 5, 2013, no pet.) (concluding merger clause did

     not negate incorporation by reference).

     II.    Even if the Court goes outside the agreement’s text, parol evidence confirms
            the meaning of the DMA Agreement’s plain language.
            As explained above, the DMA Agreement unambiguously conveys to DMA a 20%

     net-profits interest in the pipeline and right-of-way. Since the agreement is unambiguous,

     Texas law bars KrisJenn from using extrinsic evidence to alter the plain meaning of the

     contract’s terms. See, e.g., First Bank v. Brumitt, 519 S.W.3d 95, 109–10 (Tex. 2017).

            Nevertheless, DMA briefly addresses the parol evidence that KrisJenn cites and

     misconstrues. Resp. [#66] at 4–5.

            First, Larry Wright’s affidavit should be excluded in its entirety because it is a

     “sham affidavit” that “impeaches prior testimony without explanation.” Eure v. Sage

     Corp., 61 F. Supp. 3d 651, 658 (W.D. Tex. 2014) (quotation omitted). Wright has


                                                 5
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 6 of
                                        14



     previously testified that “the original intent” was that the “[DMA] agreement does grow

     with the land.” Ex. 34 (Excerpt of May 21, 2020 Hearing Tr.) at 68:6–8. Then, when

     Wright’s attorney asked Wright to clarify what he meant by “runs with the land,” Wright

     answered, “That’s a very ambiguous statement, ‘runs with the land[.]’” Now, Wright

     claims in an affidavit that he thought “runs with the land” referred to the pipeline

     “physically running through the land.” Resp. Resp. Ex. A ¶8. Because it contradicts his

     prior testimony without explanation, Wright’s self-serving affidavit should be excluded.

            Second, KrisJenn’s out-of-context email should be disregarded. KrisJenn

     contends that a September 2016 email—sent over a year before Moore left Black Duck—

     is an “admission” that the DMA would only receive 20% of Black Duck’s profits, rather

     than 20% of the profits generated by the right-of-way. But when this email was sent, Black

     Duck had not yet closed on or acquired the right-of-way.

            Given the pre-closing context, the email makes sense. Then, Moore had a 50%

     interest in Black Duck, and Black Duck did not own the right-of-way. Moore’s email was

     discussing what would happen if Black Duck never closed on the right-of-way and instead

     sold its option to another buyer. But in August 2017, Black Duck successfully closed on

     the right-of-way, and Moore became a 50% owner of the right-of-way through Black Duck.

     Six months after Black Duck closed, Moore and Wright executed the DMA Agreement

     and exchanged his 50% interest in Black Duck for a 20% net-profits interest in the pipeline

     and right-of-way.

            Contemporaneous emails corroborate that DMA owns a 20% net-profits interest

     in the right-of-way. For example, February 2018 correspondence between Wright and

     Moore shows that the parties agreed DMA would receive “[n]o less than 20% Carried

     interest in the P-21 Express Pipeline.” Ex. 18 (Feb. 4, 2018 Email). This confirms what

     the unambiguous language of the DMA Agreement already states: DMA received a 20%

     interest in the pipeline and the right-of-way itself—not just a 20% interest in Black Duck’s

     profits. What’s more, no other interpretation makes sense. Moore was already a 50%


                                                  6
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 7 of
                                        14



     owner of Black Duck when the DMA Agreement was signed. Why would he have wanted

     to trade a 50% interest in Black Duck for only a 20% interest in Black Duck’s profits?

     III.    DMA’s net-profits interest is a property interest that attaches and runs with
             the land.
             A.      DMA’s net-profits interest is a real-property interest.
             Interest in profit from the use of real property has been recognized as a real-

     property interest for hundreds of years. See, e.g., Tex. & P. Ry. Co. v. Durrett, 57 Tex. 48,

     52 (1882) (recognizing profit a prendre, the right to take something from the land to earn

     a profit, as a property interest); see also State v. S. Pac. R. Co., 24 Tex. 80, 124-25 (1859)

     (discussing the right of a company to build a road and collect tolls from the use of that

     road). DMA’s net-profits interest in the use of the right-of-way is no different and is a

     property interest.

             When evaluating whether a profits interest is a real-property interest, courts look

     to the item from which the profits are derived—the underlying asset. See In re Energytec,

     Inc., 739 F.3d 215, 224 (5th Cir. 2013) (finding the underlying asset to be “a gas pipeline

     system and the rights-of-way required for its placement” and the interest to be in the fees

     “for the use of [that] real property”). The general rule, which applies here, is that when

     profits come from real property, interest in those profits is itself a real-property interest.

     See In re Houston Bluebonnet, L.L.C., 16-34850, 2020 WL 930111, at *11 (Bankr. S.D. Tex.

     Feb. 21, 2020) (finding a net proceeds interest in an oil and gas lease to be a real-property

     interest); T-Vestco Litt-Vada v. Lu-Cal One Oil Co., 651 S.W.2d 284, 292 (Tex. App.—

     Austin 1983, writ ref’d n.r.e.) (concluding interest in profit from well operations is “an

     interest in land”).1

     1
       The Wayne Harwell court held—without any discussion or citations—that an interest in cash
     flow from land is not an interest in land for purposes of satisfying horizontal privity. Wayne
     Harwell Properties v. Pan Am. Logistics Ctr., Inc., 945 S.W.2d 216, 218 (Tex. App.—San Antonio
     1997, writ denied). That holding runs counter to the principle that an interest in profit from land
     is an interest in real property. See, e.g., Verde Minerals, LLC v. Koerner, 2:16-CV-199, 2019 WL
     9171010, at *5 (S.D. Tex. Nov. 7, 2019) (defining a royalty as a “share of the product or profit
     reserved by the owner for permitting another to use the property”); Parker v. Petro–Lewis Corp.,


                                                     7
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 8 of
                                        14



             The corollary is that when profits are not derived from the real property, then any

     interest in profits is personal property. See Berthelot v. Brinkmann, 322 S.W.3d 365, 371

     (Tex. App.—Dallas 2010, pet. denied) (finding a percent interest in a corporation was a

     personal interest);2 San Antonio Area Found. v. Lang, 35 S.W.3d 636, 641 (Tex. 2000)

     (concluding “notes, net-profit agreements, and reserve-account cash” from a “real estate

     development project” were personal property).

             Here, under the plain language of the DMA Agreement, DMA has a net-profits

     interest in the use of a right-of-way. See Part I above. It is undisputed that the right-of-way

     is real property. DMA’s interest is therefore a real-property interest.

             KrisJenn cites cases where the underlying asset was personal property, incorrectly

     claiming that net-profits interests are categorically personal property except for those

     interests deriving from “oil and gas properties.” See Resp. at 11–14 (citing Lang, 35

     S.W.3d at 640 (net-profit agreement in development project) and citing Berthelot, 322

     S.W.3d at 370–71 (net cash gain in corporation)).

             KrisJenn provides no support for its theory that a different rule applies when a

     profits interest deals with “oil and gas properties” than to a right-of-way on the surface

     of the land. Anglo-American courts, including the Texas Supreme Court, rejected that

     theory long ago. See Durrett, 57 Tex. at 52. But even if there were such a category, the



     663 S.W.2d 905 (Tex. App.—San Antonio 1983, no writ) (treating net-profits interest in minerals
     as an interest in land). And decisions applying Texas law have characterized Wayne Harwell as
     applying a “much-criticized doctrine that has been explicitly rejected by this latest Restatement.”
     See Energytec, 739 F.3d at 222.

     2
       KrisJenn mistakenly characterizes Berthelot as finding a net-profits interest from operations of a
     gas-processing plant to be a personal interest. Resp. at 13. The Berthelot court, however, used “net
     profits from the operations of a gasoline plant production” as shorthand for the “definition set
     out above,” which clarified that the underlying asset at issue was not real property at all but
     instead a profits interest in personal property. 322 S.W.3d at 365, 371 (defining the interest as a
     percentage of the “net cash gain of Scurry Natural Gasoline Company” under a specific contract,
     from the sale of plant products, from an ownership interest a gas plant, and from the sale of salvage
     material from the same gas plant less certain costs).


                                                      8
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 9 of
                                        14



     right-of-way here—which is to be used for the conveyance of oil and gas products—falls

     within it. DMA’s net-profits interest is a real-property interest.

             B.       The requirements for a real covenant are also satisfied.
             KrisJenn does not dispute that, under the traditional four-factor test for property

     covenants, DMA’s net-profits interest relates to a thing in existence and the successor to

     the burden had notice. The other two requirements—that DMA’s net-profits interest

     touch and concern land and that DMA’s interest was intended by the original parties to

     run with the land—are likewise established.

             On the touch-and-concern requirement, DMA’s net-profits interest passes both

     tests even though it needs to pass only one. Like the right to transportation fees from a

     pipeline and right-of-way in Energytec, DMA’s net-profits interest impacts both (1) “the

     owner’s interest in the pipeline” and (2) “the pipeline’s value in the eyes of prospective

     buyers.” 739 F.3d at 224; Resp. at 7 (claiming prospective buyers are unwilling to

     purchase the right-of-way because of DMA’s interest).3

             The original parties also intended DMA’s net-profits interest to run with the land.

     When evaluating this factor, courts “first look[] to the text of the instrument itself to

     determine if there is language expressly stating that the covenant binds successors.”

     Houston Bluebonnet, 2020 WL 930111, at *13 (quoting Fort Worth 4th Street Partners, L.P.

     v. Chesapeake Energy Corp., 882 F.3d 574, 578 (5th Cir. 2018)). Here, the DMA

     Agreement expressly binds successors—and explicitly declares that DMA’s net-profits




     3
       KrisJenn’s efforts to distinguish Energytec (based the court’s discussion of a restriction on
     assignment) fall flat. The Fifth Circuit separately concluded that the transportation fee touched
     and concerned the land, explaining that “[w]henever the owner of the ‘land,’ i.e., the pipeline
     and the rights-of-way, wants to transport natural gas along its length, the fee to [the grantee] is to
     be paid”—thus impacting the owner’s interest. Energytec, 739 F.3d at 225. Here, too, DMA’s net-
     profits interest impacts the owner’s interest. Whenever the owner of the right-of-way wants to
     transport a substance along its length, 20% of net profit is to be paid to DMA. The touch-and-
     concern requirement is thus satisfied.


                                                       9
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 10 of
                                         14



     interest “shall attach and run” with the pipeline and right-of-way. Mot. Ex. 20 (DMA

     Agreement).

             Indeed, KrisJenn itself effectively concedes that that DMA’s net-profits interest

     is a covenant running with the land because it admits that the DMA Agreement binds

     successors and assigns.4 Resp. at 2, 6. After all, if DMA possessed a mere personal

     covenant with Black Duck (as KrisJenn supposes), then the explicit language binding

     successors and assigns makes no sense. KrisJenn’s interpretation is unreasonable as a

     matter of law since the Court must “examine and consider the entire writing in an effort to

     harmonize and give effect to all the provisions of the contract so that none will be rendered

     meaningless.” Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983) (emphasis original).

             Because the DMA Agreement meets the requirements for a covenant running

     with land, DMA’s net-profits interest is a real-property interest.

             C.      Any privity requirement is satisfied.
             It is undisputed that vertical privity is established here, as DMA was the original

     grantee of the 20% net-profits interest. KrisJenn argues only that DMA cannot prove

     horizontal privity. Resp. at 16-17. But this argument fails for multiple reasons.

             First, DMA Agreement’s was recorded, eliminating the need for the horizontal-

     privity requirement altogether. See Energytec, 739 F.3d at 223 (concluding that recording

     satisfies “the Restatement’s perception of the rational for the privity requirement”).

             Second, the principle of horizontal privity has been “explicitly rejected” by the

     Restatement of the Law of Property and only a minority of cases require horizontal privity.

     Energytec, 739 F.3d at 222. In its most recent case on the requirements for real covenants,

     the Texas Supreme Court found a covenant to run with the land based on vertical privity

     alone, even though horizontal privity was not established. Inwood N. Homeowners’ Ass’n,


     4
       KrisJenn’s statements that Black Duck “has no successors or assigns” (Resp. at 2) are belied by
     its pleadings and the very caption of this case. See Am. Compl. (Dkt. #3) ¶29; Am. Answer to
     DMA’s Compl. (Dkt. #61) at 2, ¶165.


                                                    10
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 11 of
                                         14



     Inc. v. Harris, 736 S.W.2d 632, 633-635 (Tex. 1987) (finding privity was satisfied even

     though the covenant was created in a declaration and was not as part of any transfer of

     interest). Subsequent Texas cases have likewise recognized covenants can run with the

     land even when they are created without any conveyance. See, e.g., Harris County Flood

     Control Dist. v. Glenbrook Patiohome Owners Ass'n, 933 S.W.2d 570, 574 (Tex. App.—

     Houston [1st Dist.] 1996, writ denied) (covenants in declaration); Fallis v. River Mountain

     Ranch Prop. Owners Ass’n, Inc., 04-09-00256-CV, 2010 WL 2679997, at *9 (Tex. App.—

     San Antonio July 7, 2010, no pet.) (same). Because horizontal privity is no longer a

     requirement for a covenant to run with land, DMA does not need to establish horizontal

     privity to prove its net-profits interest is a real covenant.

             Third, even if horizontal privity were still a requirement under Texas law,

     horizontal privity would still be satisfied here. Horizontal privity “is the relationship

     between the parties to the covenant.” Energytec, 739 F.3d at 222 (quoting 9 RICHARD R.

     POWELL, POWELL      ON   REAL PROPERTY §60.04[3][c][iv] (2010)). And for there to be

     horizontal privity, there must be “simultaneous existing interests or mutual privity

     between the original parties as either landlord and tenant or grantor and grantee.” Id.

     (internal quotation omitted). In this case, horizontal privity existed when Moore (through

     his entity) conveyed his 50% ownership interest in Black Duck and its assets—which

     included the right-of-way—to KrisJenn in exchange for the 20% net-profits interest.

             And, as explained above, KrisJenn effectively concedes that that DMA’s net-

     profits interest satisfies the requirements for a real covenant when it admits that the DMA

     Agreement binds successors and assigns. Resp. at 2, 6. If DMA possessed only a personal

     covenant with Black Duck, the explicit language binding successors and assigns would

     have no meaning. KrisJenn’s interpretation of the DMA agreement is unreasonable as a

     matter of law. The reasonable interpretation—based on the language of the profits-

     interest agreement itself—is that DMA’s interest runs with the land and binds successors

     and assigns. DMA’s profits interest is a real covenant.


                                                   11
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 12 of
                                         14



                                    CONCLUSION AND PRAYER
            For these reasons, DMA is entitled to judgment as a matter of law that it owns a

     20% net-profits interest in the pipeline and right-of-way.




                                                 12
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 13 of
                                         14



                                          Respectfully submitted,

                                          /s/ Christopher S. Johns
                                          Christopher S. Johns
                                          State Bar No. 24044849
                                          Christen Mason Hebert
                                          State Bar No. 24099898
                                          JOHNS & COUNSEL PLLC
                                          14101 Highway 290 West, Suite 400A
                                          Austin, Texas 78737
                                          512-399-3150
                                          512-572-8005 fax
                                          cjohns@johnsandcounsel.com
                                          chebert@johnsandcounsel.com
                                          /s/ Timothy Cleveland
                                          Timothy Cleveland
                                          State Bar No. 24055318
                                          Austin H. Krist
                                          State Bar No. 24106170
                                          CLEVELAND | TERRAZAS PLLC
                                          4611 Bee Cave Road, Suite 306B
                                          Austin, Texas 78746
                                          512-689-8698
                                          tcleveland@clevelandterrazas.com
                                          akrist@clevelandterrazas.com
                                          /s/ Natalie F. Wilson
                                          Natalie F. Wilson
                                          State Bar No. 24076779
                                          LANGLEY & BANACK
                                          745 East Mulberry Avenue, Suite 700
                                          San Antonio, Texas 78212
                                          210-736-6600
                                          210-735-6889 fax
                                          nwilson@langleybanack.com
                                          Andrew R. Seger
                                          State Bar No. 24046815
                                          KEY TERRELL & SEGER
                                          4825 50th Street, Suite A
                                          Lubbock, Texas 79414
                                          806-793-1906
                                          806-792-2135 fax
                                          aseger@thesegerfirm.com
                                          Attorneys for Frank Daniel Moore and DMA
                                          Properties, Inc.


                                        13
20-05027-rbk Doc#72 Filed 09/21/20 Entered 09/21/20 14:27:50 Main Document Pg 14 of
                                         14



                                    CERTIFICATE OF SERVICE
     I hereby certify that on September 21, 2020 a true and correct copy of the foregoing
     document was transmitted to each of the parties via the Court’s electronic transmission
     facilities and/or via electronic mail as noted below. For those parties not registered to
     receive electronic service, a true and correct copy of the foregoing document was served
     by United States Mail, first class, postage prepaid, at the address noted below.

      Ronald J. Smeberg                                Michael Black
      Charles John Muller, IV                          BURNS & BLACK PLLC
      MULLER SMEBERG, PLLC                             750 Rittiman Road
      111 W. Sunset                                    San Antonio, TX 78209
      San Antonio, TX 78209                            mblack@burnsandblack.com
      ron@smeberg.com
      john@muller-smeberg.com                          Jeffery Duke
                                                       DUKE BANISTER MILLER & MILLER
      Counsel for KrisJenn Ranch, LLC,                 22310 Grand Corner Drive, Suite 110
      Krisjenn Ranch, LLC, Series Uvalde               Katy, TX 77494
      Ranch, KrisJenn Ranch, LLC, Series               jduke@dbmmlaw.com
      Pipeline Row
                                                       Counsel for Longbranch Energy, LP
      Ronald J. Smeberg                                Shane P. Tobin
      THE SMEBERG LAW FIRM, PLLC                       OFFICE OF THE U.S. TRUSTEE
      2010 W Kings Hwy                                 903 San Jacinto Blvd, Room 230
      San Antonio, TX 78201-4926                       Austin, Texas 78701
      ron@smeberg.com                                  shane.p.tobin@usdoj.gov

      Counsel for Black Duck Properties, LLC           United States Trustee
      William P Germany                                John Terrill
      BAYNE, SNELL & KRAUSE                            12712 Arrowhead Lane
      1250 N.E. Loop 410, Suite 725                    Oklahoma City, OK 73120
      San Antonio, TX 78209
      wgermany@bsklaw.com                              Third Party-Defendant, pro se

      Counsel for Larry Wright
      Laura L. Worsham
      JONES, ALLEN & FUQUAY, L.L.P.
      8828 Greenville Avenue
      Dallas, TX 75243
      lworsham@jonesallen.com

      Counsel for McLeod Oil, LLC

                                                   /s/ Christopher S. Johns
                                                  Christopher S. Johns



                                                14
